            Case 5:19-cv-00963-OLG Document 83 Filed 07/28/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

DR. GEORGE RICHARDSON, ROSALIE       '
WEISFELD, AUSTIN JUSTICE             '
COALITION, COALITION OF TEXANS       '
WITH DISABILITIES, MOVE TEXAS        '
                                     '
CIVIC FUND, and LEAGUE OF WOMEN      '
VOTERS OF TEXAS,                     '
                                     '
        Plaintiffs,                  '
                                     '
v.                                   '
                                     '                Civil No. SA-19-cv-00963-OLG
TEXAS SECRETARY OF STATE, TRUDY '
HANCOCK, in her official capacity as '
                                     '
BRAZOS COUNTY ELECTIONS              '
ADMINISTRATOR, and PERLA LARA, in '
her official capacity as CITY OF     '
MCALLEN, TEXAS SECRETARY,            '
                                     '
        Defendants.                  '

                                             ORDER

       On this date, the Court considered the status of the above-captioned action. As the Court

considers the merits of the various pending Motions for Summary Judgment (see docket nos. 64,

65, 66 & 70), the Court believes it is appropriate for the record to contain the complete deposition

transcript (and any deposition exhibits) for each deposition cited in the parties’ summary judgment

briefing.

       Accordingly, it is hereby ORDERED that—within two (2) days of the date of this Order—

the parties file a supplemental appendix on the docket in this case containing the complete

deposition transcript for each deposition cited in the parties’ summary judgment briefing, as well

as any exhibit that is referenced in each deposition transcript. Any filed transcript should not
         Case 5:19-cv-00963-OLG Document 83 Filed 07/28/20 Page 2 of 2




contain highlights or any other notations. To avoid duplication, the parties should confer so that

only one appendix is filed with the requested materials.

       IT IS SO ORDERED.

       SIGNED this ____
                    28th day of July, 2020.



                                                               ORLANDO L. GARCIA
                                                           Chief United States District Judge




                                                2
